TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00117-CV


Bruce A. Clark, Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. 98-13289, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



\

M E M O R A N D U M   O P I N I O N


	Appellant has filed a motion to dismiss his appeal.  The motion is granted.  The
appeal is dismissed on appellant's motion.


  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   February 6, 2003